Citation Nr: 1451422	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.  He died in February 2008 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2014, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in February 2008 as result of respiratory failure due to or as a consequence of end-stage liver disease due to or as a consequence of hepatitis C. 

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD) with anxiety reaction, evaluated as 50 percent disabling; post operative lumbar disc disease, evaluated as 40 percent disabling; right ankle injury, evaluated as 10 percent disabling; residual pneumonitis, evaluated as 10 percent disabling; and residuals of perirectal abscess, evaluated as zero percent or noncompensably disabling.  His combined disability rating was 80 percent and he was in receipt of total rating based on individual employability due to service-connected disabilities (TDIU).

3.  The combined effect of the Veteran's service-connected disabilities contributed to the production of death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2014).

2.  The appellant's claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination, no discussion of compliance with VA's duty to notify and assist is necessary.

	A.  Service Connection for the Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even those evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the veteran's lifetime.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.    

For the reasons set forth below, the Board is granting service connection for the cause of the Veteran's death on the basis that his service-connected disabilities contributed to his death.  Therefore, the Board need not address whether the causes of the Veteran's death shown on his certificate of death were related to his military service.

At the time of the Veteran's death in February 2008, he was service-connected for PTSD with anxiety reaction , evaluated as 50 percent disabling; post operative lumbar disc disease, evaluated as 40 percent disabling; right ankle injury, evaluated as 10 percent disabling; residual pneumonitis, evaluated as 10 percent disabling; and residuals of perirectal abscess, evaluated as zero percent or noncompensably disabling.  His combined disability rating was 60 percent from October 1, 1975, and 80 percent from July 22, 1996.  A December 1998 rating decision awarded the Veteran a TDIU effective from February 19, 1998. 

At the last fee-based examination for the Veteran's PTSD with anxiety reaction in October 1998, he reported having trouble sleeping at night and that he felt nervous all the time.  He was reportedly non-compliant with his treatment.  His sister had to help with his activities of daily living.  

An independent medical evaluation for his other service connected disabilities also dated in October 1998 reveals that the Veteran was disabled secondary to his back problems and PTSD.  

The Veteran passed away on February 3, 2008.  The cause of death shown on the certificate of death was respiratory failure due to or as a consequence of end-stage liver disease due to or as a consequence of hepatitis C.  

At the October 2014 hearing, the appellant testified that the Veteran did not get any "real treatment" for his liver problems because he did not think that anything could be done about it.  She also testified that the Veteran's PTSD with anxiety reaction debilitated him and "beat him up physically and mentally."  The appellant testified that as long as she knew him, the Veteran was a "tense wired-up person."  

Based on a review of the evidence and in affording the appellant the benefit-of-the-doubt, the Board finds that service connection for the cause of the Veteran's death is warranted.  As discussed above, at the time of his death, service connection was in effect for several disabilities, including PTSD with anxiety reaction, evaluated as 50 percent disabling since 1996.  The severity of the combined effect of the Veteran's service-connected disabilities is evidenced by the 80 percent rating from July 22, 1996, along with the award of a TDIU from February 19, 1998.  The appellant's testimony establishes that the Veteran's PTSD debilitated him.  Her testimony also shows that the Veteran did not seek treatment for his liver problems as he believed that nothing could be done about it; considering the severity of the Veteran's service-connected PTSD with anxiety reaction, the evidence suggests that his psychiatric disability likely played a role in his not seeking treatment for his liver disease.  As noted above, the last examination for the Veteran's PTSD with anxiety reaction shows that he was non-compliant with treatment, which supports a finding that the Veteran's PTSD may well have played an important part in his failure to seek treatment for his liver disease.

In this case, the appellant's hearing testimony establishes that the Veteran's PTSD with anxiety reaction exacerbated his health problems, caused him to be highly tense, and impacted his ability to care for himself.  The appellant is competent to report noticing how severe the Veteran's PTSD with anxiety reaction symptomatology was prior to his death, as well as how it impacted his ability to care for himself.  The Board finds the appellant's statements highly probative as to the effect the Veteran's service-connected PTSD with anxiety reaction had on his overall health and his ultimate demise.

In this case, no medical professional has provided any evidence to indicate that the Veteran's PTSD with anxiety reaction along with his other disabilities did not adversely affect his health such that it contributed to his death.  In other words, there is no evidence of record to contradict the appellant's competent and credible assertions that the Veteran's PTSD with anxiety reaction impaired his health, thereby contributing to his death.  Considering the severity of the Veteran's PTSD with anxiety reaction, as well as his other disabilities, as evidenced by the award of a TDIU, in addition to the lay evidence indicating that the Veteran's PTSD with anxiety reaction adversely affected his overall health, the Board concludes that service connection for the cause of the Veteran's death is warranted.  

Accordingly, in considering the appellant's competent and credible lay statements, the certificate of death, as well as the pertinent medical evidence of record, and in affording the appellant the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities contributed to his death.  The evidence is in favor of the grant of service connection for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death is, therefore, granted.  

	B.  Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. § 1318

In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  Only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot.  Accordingly, the issue of entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appellant's claim of entitlement to DIC benefits pursuant 38 U.S.C. § 1318 is dismissed as moot.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


